COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Mark F. Hanks v. The Huntington National Bank

Appellate case number:      01-15-00188-CV

Trial court case number:    1056196

Trial court:                County Civil Court at Law No. 4 of Harris County

       On March 6, 2015, this Court abated this case after granting the emergency motion
by the appellant, Mark F. Hanks, to stay the issuance of the writ of possession until a
hearing could be held in the trial court to review the excessiveness of the supersedeas
bond in this forcible detainer action. In that Order of Abatement, this Court noted that
this case would be reinstated after both a supplemental clerk’s record and supplemental
reporter’s record were filed in this Court.
        On April 6, 2015, the trial clerk filed a supplemental clerk’s record, identified by
the clerk as a “Second Indigent Clerk’s Record,” containing, among other documents, the
“Judgment and Order Sustaining Contest to Pauper’s Oath,” finding appellant was not
indigent for purposes of appellate costs, and “Order Reducing Supersedeas Bond,”
reducing the $41,589.00 bond to $100.00, both signed on March 31, 2015. On April 10,
2015, appellant filed a “Notice of Reduction of Supersedeas Bond and Motion to Waive
Court Reporter’s Record of Hearing.” Appellant requests reinstatement of this appeal
and waiver of the requirement for the filing of the supplemental reporter’s record of the
March 31, 2015 bond hearing because, among other reasons, the bond issue is now moot
after the trial court reduced it and appellant posted the $100.00 bond on March 31, 2015.
       Accordingly, the Court grants appellant’s motion to waive the reporter’s record of
the bond hearing and directs the Clerk of this Court to reinstate this appeal and note that
appellant is not indigent for appellate purposes.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court
Date: April 21, 2015